Citation Nr: 0931918	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the right lower leg involving 
Muscle Group XI, prior to September 26, 2008.

2.  Entitlement to a compensable evaluation for a scar of the 
right anterior thigh at a skin graft donor site.

3.  Entitlement to a compensable evaluation for a scar as a 
residual of a shell fragment wound of the right hip, prior to 
September 29, 2008.

4.  Entitlement to an evaluation in excess of 10 percent for 
a scar as a residual of a shell fragment wound of the right 
hip, since September 29, 2008.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army 
from January 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied increased 
evaluations for the Veteran's service connected disabilities.

The Veteran testified at a November 2007 personal hearing 
before the undersigned Veterans Law Judge via videoconference 
from the RO.  Subsequently, in a February 2008 decision, the 
Board remanded the issues of evaluation of donor site scar, 
right hip scar, and Muscle Group XI disability for additional 
development.  The Board also granted entitlement to an 
increased 30 percent evaluation for residuals of a gunshot 
wound of the scrotum.  No further case or controversy remains 
with respect to that issue.

In a December 2008 rating decision and accompanying January 
2009 supplemental statement of the case, the Appeals 
Management Center (AMC) granted increased evaluation for 
impairment of Muscle Group XI and scar of the right thigh, 
both effective from September 2008, and denied a compensable 
evaluation for a scar of the skin graft donor site.  With 
respect to Muscle Group XI, the assigned 30 percent 
evaluation represents the maximum schedular evaluation 
possible, and is a full grant of the benefit sought on appeal 
for the period from September 2008 forward.  The period prior 
to September 2008 remains on appeal.  With respect to the 
right hip scar, all periods remain on appeal, as the maximum 
schedular evaluation has not been assigned for any stage.

The Board notes that on remand the AMC also granted service 
connection and separate evaluations for additional right leg 
and ankle disabilities identified on examination as residuals 
or complications of the already service connected wounds.  No 
appeal has been initiated with respect to these decisions at 
this time; the Veteran may still initiate appeals with regard 
to these decisions or file new claims of service connection 
for other disabilities.  The issue with respect to the right 
hip scar has been recharacterized, however, to more clearly 
reflect the disability evaluation on appeal.

Most recently, in March 2009, the Board again remanded the 
above claims to the AMC for further development of recent VA 
records the Veteran had indicated were relevant to his claim.  
All requested actions having been taken, the claims are 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to September 26, 2008, residuals of a gunshot wound 
of the right lower leg are marked by severe impairment, 
manifested as pain on use, fatigability, slight atrophy and 
loss of muscle tissue, and weakness; the Veteran is able to 
walk with the use of a cane, but has difficulty with repeated 
motion secondary to pain.

2.  The donor site scar of the right thigh is not tender or 
painful, does not restrict movement, is superficial and 
nonadherent, and is stable; it covers an area of less than 
six square inches.

3.  Prior to September 29, 2008, the scar from a shell 
fragment wound of the right hip was nontender, did not 
restrict movement, was superficial and nonadherent, and was 
stable; the involved an area of less than six square inches.

4.  Since September 29, 2008, the scar from a shell fragment 
wound of the right hip was noted to be mildly tender, stable, 
and superficial.  It does not limit motion and involves an 
area less than six square inches.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
residuals of a gunshot wound of the right lower leg involving 
Muscle Group XI, prior to September 26, 2008, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.56, 4.73, Diagnostic Code 5311 (2008).

2.  The criteria for a compensable evaluation for a scar of 
the right anterior thigh at a skin graft donor site are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
and 7805 (2008).

3.  The criteria for a compensable evaluation for a scar as a 
residual of a shell fragment wound of the right hip, prior to 
September 29, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, and 7805 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for a scar as a residual of a shell fragment wound of the 
right hip, since September 29, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Here, the Veteran was provided with legally adequate notice 
in September 2007 and February 2008 correspondence.  Both 
letters informed the Veteran of the elements of a claim for 
increased evaluation, described the evidence and information 
needed to substantiate his claims, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Notice regarding VA 
policies and practices with respect to assignment of 
effective dates and disability evaluations was also provided 
in these letters.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  Although these letters were provided after the 
initial adjudication of his claims, any error in timing is 
harmless, as the claims were readjudicated following the 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board finds that specific notice regarding those criteria 
is not required under Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  To the extent that specific measurements are 
involved in the rating criteria, such as the surface area 
covered by a scar, the criteria address measurements 
insulated from any subjective reporting or manipulation.  In 
other words, no evidence the Veteran could present or 
complaint he could make can change the objectively measured 
surface area of the scar.  Any error in the notice afforded 
him regarding specific notice under Vazquez-Flores, supra, is 
therefore considered harmless.  The Board would also note 
that the Veteran was actually informed of the specific 
criteria in the January 2009 supplemental statement of the 
case.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 
(2005) (holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).  

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained VA treatment records from October 2002 to August 
2009.  Several VA examinations have been provided, the most 
recent of which was in September 2008; there has been no 
allegation or showing of worsening of the disabilities since 
that time warranting new examinations.  The Veteran has 
submitted, or VA has obtained on his behalf, private 
treatment records from Dr. MM.  Finally, the Veteran was 
afforded the opportunity to present testimony and evidence at 
a November 2007 hearing before the undersigned.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Muscle Group XI

Muscle Group XI includes the calf, and specifically the 
gastrocnemius muscle.  The Veteran sustained a gunshot wound 
of this muscle during combat in World War II.

Under the applicable rating criteria, moderately severe 
impairment of Muscle Group XI is rated 20 percent disabling, 
while severe impairment is assigned a 30 percent disabling.  
The functions of the affected muscle include propulsion and 
flexion of the foot.

Under the rating schedule, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved, unless for locations such as the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  A moderately severe muscle injury is 
described as a through and through or deep penetrating wound 
by small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Objective findings of a 
moderately severe disability include the following: entrance 
and (if present) exit scars which indicated the track of a 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance in comparison to the 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56.

Severe muscle disability under 38 C.F.R. § 4.56 consists of 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  38 C.F.R. § 4.56.  

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.  

Here, the Board finds that the maximum, 30 percent schedular 
evaluation is assignable for the residuals of the Muscle 
Group XI gunshot wound injury for the period prior to 
September 26, 2008.  As of the August 2003 VA examination 
performed immediately following receipt of the Veteran's July 
2003 claim, the disability is marked by signs of severe 
impairment.  The right calf is measurably smaller than the 
left, by two centimeters.  There is depression of the calf at 
the site of the scar, indicating loss of muscle tissue.  He 
reports increased pain with use, and was unable to perform 
repetitive motion testing due to pain in the calf.  He 
specifically declined heel raise exercises which would 
measure the impairment of the gastrocnemius muscle function, 
as that movement caused him lasting discomfort at a prior 
examination.  Although ongoing VA treatment records between 
July 2003 and September 2008 reveal no specific findings 
related to the muscle disability, the Veteran did complain 
intermittently of pain from his "war wounds."  The Board 
finds, resolving all reasonable doubt in favor of the 
Veteran, that the disability picture presented most closely 
resembles that for a severe muscle disability.  The claim is 
granted.

The Board has considered assignment of an extraschedular 
evaluation for the residuals of a Muscle Group XI injury.  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

Here, the Board finds the Schedule to be adequate, and 
reflective of the signs and symptoms reported by the Veteran.  
It contemplates the impairment of function of the involved 
muscles as well as the severity of that impairment.  The 
Board does note that the maximum schedular evaluation is 
assigned, but even if the inability to assign a higher 
evaluation under the criteria renders the schedule inadequate 
in this case, the evidence does not demonstrate an 
exceptional disability picture.  There is no showing that the 
calf injury interferes with employment, and no 
hospitalization has been required.  Extraschedular referral 
is not appropriate in this case.

Scars

The Board notes that during the pendency of this appeal, the 
criteria for evaluation of scars was amended, effective 
October 23, 2008.  The latest set of criteria are not 
applicable here, as they apply only to claims filed on or 
after the effective date.  Final Rule, 73 FR 54708 (September 
23, 2008).  

Right Thigh Donor Site

The RO has evaluated the scar of the anterior right thigh 
skin graft donor site under Diagnostic Code 7801, which 
applies to scars of other than the head, face, or neck that 
are deep or cause limited motion.  Note (2) to the Code 
states that deep scars are ones associated with underlying 
tissue damage.  The Board finds that assignment of an 
evaluation under the Code is entirely inappropriate. 

The scar was caused by the removal of skin over a small area 
for grafting to a new location, to repair the Veteran's 
wounds.  It did not, therefore, by definition involve the 
underlying tissue.  The scar is superficial, not deep.  All 
examiners have described the scar as being superficial.  
Moreover, there is no allegation of limitation of motion from 
the scar.  On its face, Code 7801 is not applicable.

The Board has considered the application of other Diagnostic 
Codes, and finds that rating under Codes 7803 (superficial 
and unstable scars), 7804 (superficial and painful scars) or 
7802 (superficial scars over 929 square centimeters) would be 
most appropriate.  Unfortunately, under none of the 
potentially applicable Codes can a compensable evaluation be 
assigned.

Code 7802 provides a 10 percent evaluation for superficial 
scars not located on the head, face, or neck and not causing 
limited motion that are 144 square inches or 929 square 
centimeters is size.  Code 7803 provides that a 10 percent 
evaluation is assigned for a superficial, unstable scar.  An 
unstable scar is one where the skin over the scar is 
frequently lost.  Code 7804 assigns a 10 percent evaluation 
for superficial scars which are painful on examination.  
38 C.F.R. § 4.118.

The medical evidence of record reveals that the Veteran has a 
scar on the anterior surface of his right thigh.  All doctors 
describe the scar as well healed and superficial.  In October 
2002, the scar was "barely noticeable."  The September 2008 
examiner measured the scar as 10 cm by 9 cm (90 square 
centimeters), and stated that the scar was stable and not 
tender.  The Veteran also did not report pain subjectively.  
There was some loss of pigmentation and the skin was smooth 
and flexible.

No compensable schedular evaluation is warranted.  Further, 
extraschedular consideration is not warranted, as the rating 
criteria fully consider the signs and symptoms of the scar as 
reported by the Veteran and doctors.  Thun, supra.

Right Hip

The scar of the right hip, a residual of a shell fragment 
wound, has been assigned staged ratings.  Prior to September 
29, 2008, a noncompensable evaluation is assigned, while a 10 
percent evaluation is applied since that date.  The right hip 
scar is appropriately evaluated under Diagnostic Coe 7804, 
for superficial scars that are painful on examination.  The 
criteria provide a 10 percent evaluation, and no more, for 
such scars.  A higher evaluation would be available only 
under Code 7801, which provides evaluations from 10 to 40 
percent for scars that are deep or cause limited motion 
depending on the surface area involved, or Code 7805, which 
assigns evaluations based upon the limitation of function 
caused by the scar.  38 C.F.R. § 4.118.

Considering first the period prior to September 29, 2008, the 
Board finds that no compensable evaluation is warranted, and 
the claim for increased evaluation must be denied.  At an 
October 2002 VA examination, the examiner could discern "no 
evidence of any clinically prominent scarring or 
disfigurement."  There was no report of pain at the site of 
injury, nor was there any notation of limitation of function 
of the right hip due to the scar.  An August 2003 VA 
examination also made no mention of any right hip scar, 
though the Veteran's other scars were noted and described.  
VA and private treatment records do not specifically mention 
any disability or complaints related to the scar of the right 
hip.  The Veteran has made no subjective complaints or 
arguments related to his right hip scar.  Based upon the 
competent lay and medical evidence of record, no compensable 
evaluation is assignable for a scar of the right hip prior to 
September 29, 2008.  There is no easily discernible scar of 
any size at that site, no tenderness or pain associated with 
the site of injury, and no impaired function of the right hip 
attributed to any scarring.  A compensable evaluation may not 
be assigned under any potentially applicable Code.

Turning to the period commencing on September 29, 2008, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted for a scar of the right hip.  At a VA examination 
on that date, the examiner noted that the right hip scar was 
"mildly tender to palpation," warranting the compensable 
evaluation under Code 7804.

No higher evaluation is warranted under Code 7801 or Code 
7805, however.  The examiner noted that the scar is 
superficial, not deep, and measured only 1.7 by .2 
centimeters.  The doctor specified that, "The scar itself 
did not limit motion of the hip."  In the absence of a deep 
scar, or any limitation of motion or function of the affected 
body part, an increased evaluation cannot be assigned.

The Board has again considered the applicability of an 
extraschedular evaluation in this case, but finds such to not 
be warranted.  The rating criteria encompass the Veteran's 
complaints and subjective findings on treatment and 
examination.  The Schedule is adequate in this case.  Thun, 
supra.


ORDER

Entitlement to a 30 percent evaluation for residuals of a 
gunshot wound of the right lower leg involving Muscle Group 
XI, prior to September 26, 2008, is granted.

Entitlement to a compensable evaluation for a scar of the 
right anterior thigh at a skin graft donor site is denied.

Entitlement to a compensable evaluation for a scar as a 
residual of a shell fragment wound of the right hip, prior to 
September 29, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
scar as a residual of a shell fragment wound of the right 
hip, since September 29, 2008, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


